Case 2:20-cv-00630-JMS-DLP Document 47-7 Filed 12/28/20 Page 1 of 3 PageID #: 952




                     EXHIBIT 3
Case 2:20-cv-00630-JMS-DLP Document 47-7 Filed 12/28/20 Page 2 of 3 PageID #: 953




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  ________________________________________________
                                                         )
  PATRICK R. SMITH and BRANDON S. HOLM,                  )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     )            No. 2:20-cv-630- JMS-DLP
                                                         )
                                                         )
  JEFFREY A. ROSEN, in his official capacity as the      )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)

                            DECLARATION OF CAROLINE M. MEW

           I, Caroline Mew, hereby declare as follows:

           1.     I am over 18 years of age, of sound mind, and otherwise competent to make this

  declaration. The declaration is based on my personal knowledge, unless otherwise stated.

           2.     I am a senior counsel at the law firm of Perkins Coie LLP and a counsel of record

  for Plaintiffs in this action. I am submitting this declaration in support of Plaintiffs’ Second Motion

  for Preliminary Injunction.

           3.     Attached as Exhibit A to this declaration is a true and correct copy of Defendants’

  Responses to Requests for Production of Documents, served on December 15, 2020.

           4.     Attached as Exhibit B to this declaration is a true and correct copy of Defendants’

  Responses to Interrogatories, served on December 15, 2020.



  150607460.1
Case 2:20-cv-00630-JMS-DLP Document 47-7 Filed 12/28/20 Page 3 of 3 PageID #: 954
